Citation Nr: 0533286	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-04 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a post-
fusion compression fracture at T12-L2, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO granted an increased 
rating for the veteran's service-connected residuals of a 
post-fusion compression fracture at T12-L2 from 40 percent to 
50 percent.  The veteran, who had active service from October 
1964 through October 1967, appealed that decision to the BVA.  
The RO then referred the case to the Board for appellate 
review.    

Thereafter, the Board remanded the appeal in November 2003 
for further development.  The Board notes that in its remand, 
it referred three issues raised by the veteran to the RO.  
Specifically, these issues were (1) entitlement to service 
connection for right and left hip, and right and left leg 
disorders, secondary to the veteran's service-connected 
residuals of a post-fusion compression fracture at T12-L2, 
(2) an increased evaluation for his service-connected scar, 
right posterior iliac graft, and (3) entitlement to an 
effective date earlier than December 29, 1999 for the grant 
of an increased rating from 40 percent to 50 percent for 
residuals of a post-fusion compression fracture at T12-L2.  
To date, it appears no action has been taken in regards to 
these issues and the Board again refers them back to the RO 
for appropriate action.  

In regards to the appeal at issue, the RO completed the 
development requested in the November 2003 remand and the 
case was again certified to the Board for appellate 
consideration.  At approximately the same time, the veteran 
submitted a statement with additional evidence in the form of 
a private medical record.  A preliminary review of that 
evidence indicated that it was relevant to the issue on 
appeal.  Since the veteran had not included a waiver of 
initial RO review of this evidence with his submission, the 
Board remanded the case to the RO in March 2005 for its 
consideration.  In June 2005, the RO readjudicated the 
veteran's claim after considering the evidence and continued 
the 50 percent evaluation.  The case was then returned to the 
Board. 



REMAND

A preliminary review of the record with regard to the 
veteran's increased rating claim for residuals of a post-
fusion compression fracture at T12-L2 discloses a need for 
further development prior to final appellate review.  

In its November 2003 remand, the Board requested that the 
veteran be afforded another VA orthopedic examination to 
determine the nature and severity of his residuals of a post-
fusion compression fracture at T12- L2.  The examination was 
performed in March 2004.  At that time, the examiner noted 
that the veteran had been a truck driver for many years.  The 
veteran reported that he had experienced a significant 
increase in his back pain during January 2004 and February 
2004; and that this pain required him to temporarily stop his 
duties as a truck driver.  The examiner reported that the 
veteran did not describe specific flare-ups of his disability 
during this examination, but stated that he reported a slight 
increase in stiffness when exposed to cold and damp whether.  
Upon physical examination, the examiner noted that the 
veteran experienced no limitation due to weakness, 
fatigability, incoordination or flare-ups.  He additionally 
remarked that there was "no effect on [his] usual 
occupation."    

Thereafter, in January 2005, the veteran submitted a 
statement in which he asserted that he was waiting for an 
appointment for [employment] re-training because of the 
condition of his back.  He stated that he could not drive [a 
truck] anymore and that his means of work had been taken away 
from him because of his injury.  In this statement, the 
veteran also reported that his private physician told him 
that his "condition of deterioration" was not going to get 
any better.  

In July 2005, subsequent to the Board's March 2005 remand, 
the veteran appears to have provided a letter from the VA 
Vocational Rehabilitation and Education (VR&E) Division which 
denied his application for vocational rehabilitation and 
employment services.  The letter, dated in January 2005, 
stated that the veteran's case had been placed in interrupted 
status and would be discontinued in thirty days.  The VA 
Rehabilitation Counselor determined that the veteran's 
disabilities made it unreasonable to expect that the veteran 
could utilize VR&E to obtain and keep competitive employment.  
In making this determination, the counselor reportedly 
reviewed a private medical record dated in January 2005 from 
Dr. Jerry Brauer that reported Dr. Brauer did not consider 
the veteran able to work either in or out of the trucking 
field at that time.  The letter additionally stated that (1) 
the veteran indicated his medical follow-up [care] was 
continuing, (2) he was attending physical therapy three times 
a week, and (3) his doctor indicated that the veteran would 
likely need surgery.  None of these records are contained in 
the claims file.  

After reviewing the VR&E letter, it appears to the Board that 
the veteran's back disability may have increased in severity 
since his March 2004 VA examination as reflected by his 
apparent unemployment.  The Board bases this opinion on the 
fact that the VA examiner in March 2004 opined that the 
veteran's disability did not affect his employment and that 
his hiatus from truck driving was temporary.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  As such, the case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.

Accordingly, this case is REMANDED for the following action:

1.	The veteran should be requested to 
furnish the complete names and 
addresses of the medical providers 
referenced in the January 2005 letter 
sent to him by the VA Vocational 
Rehabilitation and Education Division, 
including the names and addresses of 
the veteran's physical therapy 
providers.  The veteran should be 
asked to provide specific 
authorizations for the release of 
medical records from the above-
referenced list, as well as a specific 
authorization for the records of Dr. 
Jerry Bauer, whose last known address 
noted in the claims file is 1875 
Dempster Street, #605, Park Ridge, 
Illinois 60068-1174.  After obtaining 
the necessary authorizations, the RO 
should associate those records with 
the claims file.  The veteran should 
also be informed, in the alternative, 
that he may obtain these records 
himself and submit them to the RO.  

2.	The RO should obtain and associate the 
veteran's VA Vocational Rehabilitation 
and Education Division records and/or 
file.  

3.	After obtaining the records set forth 
in paragraphs one and two, the RO 
should review the claims file, taking 
into consideration the additional 
evidence, to determine whether the 
record contains sufficient medical 
evidence to make a decision on the 
claim.  If the record does not contain 
sufficient medical evidence to make a 
decision on the claim, and 
particularly if the additional medical 
evidence shows worsening 
symptomatology since the March 2004 VA 
examination, the RO should afford the 
veteran a VA examination to determine 
the current nature and severity of the 
veteran's residuals of a post-fusion 
compression fracture at T12- L2.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

